               Case 2:15-cr-00205-TLN-EFB Document 93 Filed 03/08/19 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:15-CR-00205-TLN-EFB
11
                                     Plaintiff,            GOVERNMENT’S MOTION FOR EXTENSION OF
12                                                         TIME TO FILE OPPOSITION OR STATEMENT
                               v.                          OF NON-OPPOSITION TO DEFENDANT’S
13                                                         MOTION TO AMEND § 2255 MOTION
     MATTHEW MULLER,
14
                                    Defendant.             COURT: Hon. Edmund F. Brennan
15

16
               On March 4, 2019, the Court ordered the United States to file its opposition or statement of non-
17
     opposition to Muller’s motion to amend § 2255 motion within 21 days. The United States’ responsive
18
     pleading is currently due on March 25, 2019.
19
               The undersigned will be preparing the United States’ responsive pleading. The undersigned
20
     hereby requests that the Court grant an extension for the United States to file its opposition or statement
21
     of non-opposition up to and including April 12, 2019. The undersigned will be out of the office for
22
     military service from March 12-22, 2019, which constitutes the bulk of the available time under the
23
     Court’s order to prepare the United States’ response. Consequently, the undersigned requires additional
24
     //
25

26 //

27 //
   //
28


          MOTION FOR EXTENSION OF TIME                     1
           Case 2:15-cr-00205-TLN-EFB Document 93 Filed 03/08/19 Page 2 of 2

 1 time to review the defendant’s pleadings, perform research and draft the United States’ response.

 2   Dated: March 8, 2019                                  MCGREGOR W. SCOTT
                                                           United States Attorney
 3

 4                                                  By: /s/ HEIKO P. COPPOLA
                                                        HEIKO P. COPPOLA
 5                                                      Assistant United States Attorney
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      MOTION FOR EXTENSION OF TIME                     2
